Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED BY INSITE VISION INCORPORATED—

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND

HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

SECOND AMENDMENT TO LICENSE AGREEMENT

This SECOND AMENDMENT TO LICENSE AGREEMENT (the “Second Amendment”) is made and
effective as of June 13, 2013 (the “Second Amendment Effective Date”), by and
between Inspire Pharmaceuticals, Inc., a Delaware corporation having its
principal place of business at One Merck Drive, Whitehouse Station, NJ 08889
(“Inspire”), and InSite Vision Incorporated, a Delaware corporation having its
principal office at 965 Atlantic Ave., Alameda, CA 94501 (“InSite”). Inspire and
InSite are each referred to herein as a “Party” and collectively as the
“Parties”.

BACKGROUND

A. WHEREAS, Inspire and InSite entered into that certain License Agreement,
dated as of February 15, 2007 (the “Agreement”); and

B. WHEREAS, the Agreement was amended by that certain First Amendment to License
Agreement effective as of August 9, 2012; and

C. WHEREAS, Inspire and InSite now desire to again amend the Agreement to grant
InSite certain rights to develop a particular Subject Product and to grant
Inspire an exclusive option with respect to the results of such development;

NOW, THEREFORE, in consideration of the foregoing and the covenants and premises
contained herein, the Parties therefore agree as follows:

ARTICLE 1

AMENDMENT OF AGREEMENT

The Parties hereby amend the Agreement as provided below, effective as of the
Second Amendment Effective Date:

1.1 Amendment of Section 1.100. Section 1.100 of the Agreement is hereby deleted
in its entirety and replaced with the following:

“1.100 “Subject Product” means any topical anti-infective product for human
ocular or ophthalmic indications, in any dosage strength or size, for any mode
of ocular or ophthalmic administration, containing as the sole active ingredient
the chemical compound known as azithromycin or any salts, esters or hydrates
thereof; provided, however, that, unless and until Inspire exercises the AzaSite
Xtra Option pursuant to Section 2.12(h)(ii) below, Subject Product does not
include AzaSite Xtra.”

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

1.2 Addition of New Definitions. The following defined terms are hereby added to
Article 1 of the Agreement:

“AzaSite Xtra” means any topical anti-infective product for human ocular or
ophthalmic indications, in any size, for any mode of ocular or ophthalmic
administration, containing as the sole active ingredient two percent (2%) by
weight of the chemical compound known as azithromycin or any salts, esters or
hydrates thereof.

“AzaSite Xtra Development Expenses” means all of InSite’s direct and indirect
costs and expenses actually incurred in connection with the pre-clinical and
clinical development of AzaSite Xtra, as set forth in the budget attached to the
AzaSite Xtra Development Plan (as defined in Section 2.12(a)(i)) and as
evidenced by original records and summaries prepared in accordance with United
States generally accepted accounting principles; provided that AzaSite Xtra
Development Expenses shall not include any costs or expenses related to
activities related to obtaining Regulatory Approval for AzaSite Xtra outside the
Territory. AzaSite Xtra Development Expenses shall include, without limitation,
a reasonable allocation of overhead, costs and expenses related to non-executive
employees of InSite involved in the development of AzaSite Xtra for the
Territory, as well as costs and expenses related to preclinical development,
clinical development, manufacturing of clinical drug supply and clinical
comparator drug supply, and regulatory preparation and filing, in each case for
the Territory, and all third party costs and expenses actually incurred in
connection with the foregoing, all as set forth in the budget attached to the
AzaSite Xtra Development Plan.

“AzaSite Xtra Option Period” means the period commencing on the Second Amendment
Effective Date and ending on the earlier of (i) 5:00 pm Eastern Standard or
Daylight Time (as applicable) on the date that is ten (10) Business Days
following the first Regulatory Approval of AzaSite Xtra in the United States,
(ii) Inspire’s exercise of the AzaSite Xtra Option pursuant to
Section 2.12(h)(ii) below or (iii) termination or expiration of the Agreement.

“NDA/NDS” means an NDA or its equivalent in Canada.”

1.3 Amendment of Section 2.1(d). The following new subsection (vi) is hereby
added to Section 2.1 (d) of the Agreement:

“and (vi) subject to Inspire’s exercise of the AzaSite Xtra Option pursuant to
Section 2.12(h)(ii) below, InSite has the right to develop and commercialize
AzaSite Xtra in the Territory.”

1.4 AzaSite Xtra Development and Buy-Back Option. The following new Section 2.12
is hereby added to the Agreement:

“2.12 AzaSite Xtra Development and Buy-Back Option.

(a) AzaSite Xtra Steering Committee. Within thirty (30) days after the Second
Amendment Effective Date, the Parties will establish a committee to manage their
interactions regarding the development by InSite of AzaSite Xtra during the
AzaSite Xtra Option Period (the “AzaSite Xtra Steering Committee”), including:

 

  (i) the sharing of semi-annual written updates to the development plan for
AzaSite Xtra, an initial draft of which is attached hereto as

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

2

 



--------------------------------------------------------------------------------

  Exhibit 1 (as updated from time to time by InSite and provided to Inspire, the
“AzaSite Xtra Development Plan”), as well as the budgeted and actual AzaSite
Xtra Development Expenses;

 

  (ii) providing a forum for Inspire to provide input (at Inspire’s sole
discretion) to InSite into proposed changes to the AzaSite Xtra Development
Plan, regulatory strategies, filings, interactions with the Regulatory
Authorities in the Territory, and product labeling;

 

  (iii) Inspire’s participation, at Inspire’s sole option, in any meetings with
the Regulatory Authorities in the Territory, throughout the development of
AzaSite Xtra and during the review of the NDA/NDS;

 

  (iv) the provision of clinical, non-clinical, regulatory and other information
by InSite to Inspire following NDA/NDS filing to enable Inspire to evaluate
whether to exercise the AzaSite Xtra Option (as defined below);

 

  (v) the coordination of information exchange pursuant to Sections 2.12(e)(i)
and 2.12(h)(i); and

 

  (vi) addressing any other operational issues that arise related to development
of the AzaSite Xtra by InSite.

(b) AzaSite Xtra Steering Committee Composition and Meetings.

 

  (i) The AzaSite Xtra Steering Committee will be comprised of equal numbers of
representatives of each Party, with each Party appointing two
(2) representatives as members. The AzaSite Xtra Steering Committee may change
its size from time to time by mutual consent of its members. Each Party may
replace its Steering Committee representatives at any time upon written notice
to the other Party.

 

  (ii) The AzaSite Xtra Steering Committee will meet, either in person or by
telephone, no less frequently than once every six (6) months, unless otherwise
agreed by the Parties. The members of the AzaSite Xtra Steering Committee may
also convene or be consulted from time to time by means of telecommunications,
videoconferences, electronic mail or correspondence, as deemed necessary or
appropriate. Meetings of the AzaSite Xtra Steering Committee that are held in
person will be held in such location as the Parties may agree. Each Party shall
be responsible for the travel and other costs and expenses related to its
respective representatives’ participation in AzaSite Xtra Steering Committee
activities.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

3

 



--------------------------------------------------------------------------------

(c) AzaSite Xtra Steering Committee Decisions. The AzaSite Xtra Steering
Committee will strive to reach consensus on any determinations with respect to
development and regulatory matters related to AzaSite Xtra in the Territory;
provided, however, that InSite shall have final decision-making authority with
respect to the development of and regulatory strategy for AzaSite Xtra in the
Territory unless and until Inspire exercises the AzaSite Xtra Option pursuant to
Section 2.12(h)(ii).

(d) AzaSite Xtra Steering Committee Authority. The AzaSite Xtra Steering
Committee will have only such purposes as are specifically set forth herein, and
will have no power to amend or interpret the Agreement or waive a Party’s rights
or obligations under the Agreement.

(e) InSite Obligations. Notwithstanding the formation of the AzaSite Xtra
Steering Committee, the development of AzaSite Xtra shall be at the sole and
absolute discretion of InSite and InSite shall be solely responsible for all
filings and interactions with Regulatory Authorities in the Territory; provided,
however, that InSite shall:

 

  (i) provide Inspire with a written update on the status of its activities
pursuant to the AzaSite Xtra Development Plan and of the AzaSite Xtra
Development Expenses at least twice per calendar year;

 

  (ii) develop AzaSite Xtra pursuant to an IND (and/or its equivalent in Canada)
to be initially filed and maintained by InSite unless Inspire exercises the
AzaSite Xtra Option;

 

  (iii) permit, at Inspire’s sole option, Inspire’s participation in an observer
capacity in all meetings with the Regulatory Authorities in the Territory;

 

  (iv) keep complete and accurate records of all AzaSite Xtra Development
Expenses in a manner consistent with United States generally accepted accounting
principles; and

 

  (v) in the event that “AzaSite Xtra” is not acceptable to the applicable
Regulatory Authorities as the trademark for AzaSite Xtra, discuss, and agree
with Inspire on, an alternative trademark strategy for AzaSite Xtra in the
Territory.

Furthermore, without limiting the Parties’ obligations under Section 3.6, InSite
agrees throughout the Term to notify Inspire within five (5) calendar days, in
English, of any information of which InSite becomes aware concerning any side
effect, injury, toxicity or sensitivity reaction, or any unexpected incident,
and the severity thereof, whether or not determined to be attributable to
AzaSite Xtra or any Subject Product (hereinafter “Adverse Experience”), where
such Adverse Experience is (i) serious and associated with the clinical uses,
studies, investigations, tests and marketing of AzaSite Xtra or any Subject
Product (to the extent performed by or the responsibility of InSite), whether or
not determined to be attributable to AzaSite Xtra or any Subject Product. With
respect to all other adverse experiences (non-

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

4

 



--------------------------------------------------------------------------------

serious expected or non-serious unexpected adverse experiences), InSite shall
furnish Inspire with copies of such non-serious adverse experiences reported to
InSite in connection with the marketing of AzaSite Xtra or any Subject Product,
in English, within ten (10) calendar days after receipt. “Serious”, as used in
this Section, refers to an experience which results in death, is immediately
life threatening, results in persistent and significant disability/incapacity or
requires in-patient hospitalization, or prolongation of existing
hospitalization, or is a congenital anomaly, cancer or an overdose. Other
important medical events that may jeopardize the patient or may require
intervention to prevent one of the outcomes previously listed should also be
considered serious. “Unexpected”, as used in this Section, refers to a condition
or development not listed in the current labeling or investigator’s brochure for
the applicable product, and includes an event that may be symptomatically and
pathophysiologically related to an event listed in the labeling, but differs
from the event because of increased frequency or greater severity or
specificity.

With respect to clinical trials being carried out by or on behalf of InSite with
respect to AzaSite Xtra or any Subject Product, adverse experience reports of
fatal or life threatening events must be forwarded to Inspire within three
(3) calendar days after receipt of the information.

It is understood and agreed that these adverse experience reporting requirement
provisions are based on the policies and procedures of Inspire and regulatory
reporting requirements. In the event of changes to regulatory requirements for
adverse experience reporting, Inspire shall promptly notify InSite of any such
changes and InSite agrees to use commercially reasonable efforts to comply with
any such reasonably required revised notification requirements applicable to
Inspire and other parties generally subject to the Inspire procedures.

Within ninety (90) days following the Second Amendment Effective Date (or such
shorter period of time as may be necessary to ensure compliance with applicable
Regulatory Authority guidelines and regulations), the Parties shall discuss and
execute a Pharmacovigilance Agreement to set forth the responsibilities of each
Party with respect to pharmacovigilance matters relating to AzaSite Xtra.

(f) Right of Reference. Inspire, to the extent it has the right to do so, hereby
grants, and Inspire shall procure that its Affiliates grant, to InSite a “Right
of Reference or Use”, as that term is defined in 21 C.F.R.§ 314.3(b), and any
foreign equivalents, for AzaSite Xtra only, to any and all regulatory filings,
data and information relating to Subject Products developed, manufactured or
commercialized by Inspire, in the Field in the Territory, including without
limitation that related to pharmacology, toxicology, preclinical testing,
clinical testing, chemistry, manufacturing and controls data, batch records,
trials and studies, safety and efficacy, manufacturing information, analytical
and quality control, including without limitation the data and information
listed on Schedule 3.1(c), and agrees to sign, and cause its Affiliates to sign,
any instruments reasonably requested by InSite in order to effect such grant.

(g) AzaSite Xtra Option Grant. InSite hereby grants Inspire the exclusive
option, but not the obligation, during the AzaSite Xtra Option Period, to
acquire the exclusive right to develop and commercialize AzaSite Xtra in the
Territory, subject to the terms and conditions set forth in this Agreement (the
“AzaSite Xtra Option”).

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

5

 



--------------------------------------------------------------------------------

(h) Option Exercise Mechanics.

 

  (i) Review of Development Information. InSite shall provide written notice to
Inspire that the NDA/NDS for AzaSite Xtra has been accepted for filing and
review by the applicable Regulatory Authority (“NDA/NDS Acceptance”) within ten
(10) Business Days of receiving notice of such acceptance. Commencing on NDA/NDS
Acceptance and until expiration or termination of the AzaSite Xtra Option
Period, Inspire shall have the ongoing non-exclusive right to review the
Regulatory Dossier related to AzaSite Xtra, including but not limited to the NDA
filing, all non-NDA CMC non-clinical and clinical data, all ongoing and planned
clinical protocols, all regulatory correspondence, meeting minutes, and
CMC-related documents and records and such other information available to InSite
relating to AzaSite Xtra that Inspire may reasonably request (collectively the
“AzaSite Xtra Development Information”), as well as a comprehensive, up-to-date
accounting of all AzaSite Xtra Development Expenses. For the avoidance of doubt,
InSite shall be free to share the AzaSite Xtra Development Information with
Third Parties during Inspire’s non-exclusive data review period, including the
NDA filing, ongoing protocols, program costs, and any data that has been
publicly disclosed, but shall not otherwise disclose or publish the AzaSite Xtra
Development Information during the AzaSite Xtra Option Period without Inspire’s
prior written consent.

 

  (ii) Inspire Determination of Exercise. Inspire may, at any time during the
AzaSite Xtra Option Period, (A) exercise the AzaSite Xtra Option by delivering
to InSite a notice of Inspire’s election to exercise the AzaSite Xtra Option
(the “Notice of Exercise”), or (B) deliver to InSite a notice that Inspire has
elected not to exercise the AzaSite Xtra Option (such notice, a “Non-Exercise
Notice”). If Inspire fails to deliver a Notice of Exercise prior to the
expiration of the AzaSite Xtra Option Period, Inspire shall be deemed to have
elected to deliver a Non-Exercise Notice.

 

  (iii) Effect of Exercise. If Inspire delivers a Notice of Exercise to InSite
during the AzaSite Xtra Option Period, (i) subject to InSite’s receipt of the
payment specified in this Section 2.12.(h)(iii), AzaSite Xtra shall be deemed a
Subject Product, (ii) InSite shall deliver to Inspire a detailed accounting of
all AzaSite Xtra Development Expenses within ten (10) Business Days following
InSite’s receipt of the Notice of Exercise, and (iii) Inspire shall pay to
InSite a one-time payment equal to the lesser of ***. Following its exercise of
the AzaSite Xtra Option, Inspire shall pay InSite the following royalties on Net
Sales of AzaSite Xtra in the Territory: (i) for so long as InSite remains
obligated to make payments to

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

6

 



--------------------------------------------------------------------------------

  debt holders under the Senior Secured Notes (or any notes issued in exchange
for the Senior Secured Notes), where such payments are related to royalty
payment obligations pursuant to the Agreement, Inspire shall pay InSite
royalties on Net Sales of AzaSite Xtra as contemplated in Article 5 of the
Agreement; and (ii) in the event that InSite is no longer under such obligations
to such debt holders under the Senior Secured Notes (or any notes issued in
exchange for the Senior Secured Notes), InSite agrees to negotiate in good
faith, during the AzaSite Xtra Option Period, a separate royalty buy-down
agreement with Inspire with respect to AzaSite Xtra; provided that any
modification to royalty payment obligations with respect to AzaSite Xtra shall
be subject to the agreement of the Parties to a separate amendment to the
Agreement.

 

  (iv) Transfer of Regulatory Dossier Upon Exercise. Within twenty-five
(25) days after Inspire delivers a Notice of Exercise to InSite during the
AzaSite Xtra Option Period and makes the payment required pursuant to
Section 2.12(h)(iii), InSite shall transfer the Regulatory Dossier for AzaSite
Xtra in the Territory (including but not limited to the IND/any CTAs, NDA/NDS)
along with any and all supporting documentation to Inspire. InSite shall also
submit to the applicable Regulatory Authorities in the Territory a written
request to transfer to Inspire sole ownership of the entire Regulatory Dossier
for AzaSite Xtra in the Territory. InSite shall execute and deliver to the
applicable Regulatory Authorities such documents as are required to transfer
such NDA and IND, and any foreign equivalents thereto in the Territory, to
Inspire. In addition, InSite shall promptly execute any and all other
instruments, forms of assignment or other documents, and take such further
actions, as Inspire may reasonably request in order to give effect to or
evidence the foregoing transfers. All of the foregoing shall be carried out at
no additional charge to Inspire. InSite shall retain the right to use any and
all information in the Regulatory Dossier assigned to Inspire solely for
purposes relating to InSite’s exercise of rights retained by it under
Section 2.1 (d) or otherwise not granted to Inspire under this Agreement.

From and after the transfer of the Regulatory Dossier related to AzaSite Xtra in
any country in the Territory as provided above, Inspire shall have exclusive
control over, and authority and responsibility for, the regulatory strategies
relating to the further development and commercialization of AzaSite Xtra in
such country in the Field, including, without limitation:

 

  (A) the preparation of all documents submitted to Regulatory Authorities and
the filing of all submissions relating to Regulatory Approval of AzaSite Xtra in
such country; and

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

7

 



--------------------------------------------------------------------------------

  (B) all regulatory actions, communications and meetings with any Regulatory
Authority with respect to AzaSite Xtra in such country.

Inspire shall make available to InSite on a reasonable basis any documents not
included in the Regulatory Dossier, and amendments or supplements thereto, for
the Subject Products in such country that InSite is required by applicable law
to reference in connection with seeking Regulatory Approval of AzaSite Xtra
outside the Territory, provided that InSite requests such access in writing and
identifies such applicable law in such request. In addition, Inspire shall
consider in good faith any other reasonable request by InSite for access to
information in the Regulatory Dossier for the Subject Products in such country
outside of the Territory.

 

  (v) Effect of No Exercise. If Inspire elects or is deemed to elect to deliver
a Non-Exercise Notice to InSite prior to the expiration of the AzaSite Xtra
Option Period, (i) the AzaSite Xtra Option shall not be exercised and
(ii) InSite shall be free to develop and commercialize AzaSite Xtra in the
Territory independent of Inspire and the Agreement.

(i) Regulatory Cooperation and Data Access. Without limiting any other
obligation under the Agreement, each Party shall, and shall procure that its
Affiliates shall, provide to the other party and its Affiliates on a timely
basis such information in its possession relating to Subject Products or AzaSite
Xtra, as applicable, as may be reasonably required for regulatory activities,
and otherwise provide reasonable assistance to the other party and its
Affiliates, at the requesting Party’s expense, in complying with all regulatory
obligations relating to Subject Products or AzaSite Xtra, as applicable,
including without limitation, safety updates, amendments, annual reports,
pharmacovigilance filings, investigator notifications, manufacturing facility
inspections and certifications and product approvals; provided, however, that
Inspire shall have no obligation to provide to InSite copies of any materials in
InSite’s possession prior to the transfer to Inspire of the Regulatory Dossier
related to AzaSite Xtra. In addition Inspire will, and will procure that its
Affiliates will, grant InSite access to all reasonably available data related to
Subject Products in their possession, generated following approval of any
Subject Product by the FDA or foreign equivalent; provided, that such data may
be used by InSite only for the purpose of regulatory strategy and clinical
development planning for AzaSite Xtra and InSite shall not disclose or publish
such data without Inspire’s prior written consent.

(j) Trademark License. In the event that the AzaSite Xtra Option is exercised
and the proprietary name for AzaSite Xtra does not incorporate the “AzaSite”
component, the Parties shall amend that certain Trademark License Agreement
between the Parties dated as of February 15, 2007 and Schedule 1.24 of the
Agreement with the effect of adding the proprietary name for such product to the
InSite Trademarks and Domain Names and thereby granting Inspire the rights and
licenses to use the InSite Trademarks and Domain Names as amended.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

8

 



--------------------------------------------------------------------------------

ARTICLE 2

MISCELLANEOUS

2.1 Publicity and Publications. The Parties hereby agree that any press release
relating to the subject matter of this Second Amendment will be subject to
Section 8.4. The Parties further agree that any scientific publication proposed
to be made by InSite in the Territory relating to AzaSite Xtra will be subject
to the process set forth in Section 8.3; provided, however, that the ten
(10) day period referred to in Section 8.3 will instead be a fifteen (15) day
time period.

2.2 Acknowledgement of Continued Effect of Prior First Amendment. The Parties
hereby acknowledge that they executed a First Amendment to License Agreement as
of May 19, 2009, and confirm that the First Amendment to License Agreement dated
as of May 19, 2009 remains in full force and effect. After execution of this
Second Amendment, all references to the “Agreement” shall be deemed to be
references to the Agreement as amended by (i) the First Amendment to License
Agreement dated as of May 19, 2009, (ii) the First Amendment to License
Agreement made and effective as of August 9, 2012, and (iii) this Second
Amendment.

2.3 Defined Terms. Capitalized terms used in this Second Amendment that are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.

2.4 Full Force and Effect. This Second Amendment amends the terms of the
Agreement and is deemed incorporated into, and governed by all other terms of,
the Agreement. To the extent that the Agreement is explicitly amended by this
Second Amendment, the terms of this Second Amendment will control where the
terms of the Agreement are contrary to or conflict with the terms of this Second
Amendment. All other terms and conditions of the Agreement not explicitly
amended by this Second Amendment shall remain in full force and effect. The
Agreement shall, together with this Second Amendment, be read and construed as a
single instrument. For clarity, the amendment to the defined term “Subject
Product” pursuant to this Second Amendment shall apply equally to the use of
such term in that certain Trademark License Agreement between the Parties dated
as of February 15, 2007 via the existing incorporation by reference in such
Trademark License Agreement.

2.5 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Second Amendment.

2.6 Counterparts. This Second Amendment may be executed in one or more
counterparts (facsimile and electronic transmission included), and by the
respective Parties in separate counterparts, each of which when executed shall
be deemed to be an original but all of which taken together shall constitute one
and the same Agreement. After facsimile or electronic transmission, the parties
agree to execute and exchange documents with original signatures.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

 

9

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Second Amendment as of the Second Amendment Effective Date.

 

INSITE VISION INCORPORATED By:  

/s/ Timothy Ruane

Name:   Timothy Ruane Title:   Chief Executive Officer INSPIRE PHARMACEUTICALS,
INC. By:  

/s/ Mark McDonough

Name:   Mark McDonough Title:   Vice President & Treasurer

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

Exhibit 1

AzaSite Xtra Development Plan

***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***